Citation Nr: 0218765	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  00-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for abdominal aortic 
aneurysm.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1941 to 
December 1942.  He was a prisoner of war (POW) of the 
Japanese Government from May 1942 to December 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, The Republic of the Philippines, which denied 
service connection for abdominal aortic aneurysm, peptic 
ulcer disease and a disorder of the feet.  The veteran 
filed a notice of disagreement in May 2000 with these 
issues and raised claims for 14 additional disorders.  The 
RO issued a statement of the case in July 2000 and the 
veteran responded with a substantive appeal on the issue 
of service connection for the abdominal aortic aneurysm 
only.  As such, this is the only issue properly on appeal.

In a July 2000 rating decision, the RO denied as not well 
grounded the claims for entitlement to service connection 
for the 14 disorders raised by the veteran in his May 2000 
notice of disagreement.  The veteran appealed only two of 
the issues in this decision, but he failed to file a 
timely substantive appeal to the September 2000 statement 
of the case.  However, in August 2002 the RO reconsidered 
all of these issues under the Veterans Claims Assistance 
Act of 2000, discussed in more detail below.  In a 
subsequent letter from the veteran, he expressed 
disagreement with the following issues: entitlement to 
service connection for peptic ulcer disease, asthma, sinus 
disorder, defective vision with cataracts, malnutrition, 
malaria, beriberi and dysentery.  These issues will be 
discussed in the REMAND section below.

The Board also believes that the veteran's recent 
correspondence reflects a claim for service connection for 
beriberi heart disease or ischemic heart disease.  This 
issue is referred for appropriate action by the RO.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal. 

2.  Abdominal aortic aneurysm was not present in service 
or in the first post service year, is not a POW-related 
presumptive disease and has not been linked to service by 
competent medical evidence.



CONCLUSION OF LAW

Abdominal aortic aneurysm was not incurred in service.  38 
U.S.C.A. § 1110, 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service personnel records show that the veteran was a 
prisoner of war during World War II.  The RO requested the 
complete service medical records from the National 
Personnel Records Center which were received in June 1999.  
The only medical records are an October 1945 examination 
and a May 1946 report of physical examination conducted 
prior to his discharge from the Philippine Army.  In 
October 1945, the veteran stated that to the best of his 
knowledge and belief he was sound and well.  Physical 
examination noted the cardiovascular system and the 
abdominal viscera both as normal.  There was no notation 
of abdominal aortic aneurysm.  In May 1946, the veteran 
denied any significant disease, wounds and injuries.  
Physical examination of the cardiovascular system was 
negative, and the abdominal wall and viscera were noted as 
normal.  There was no indication of abdominal aortic 
aneurysm. 

A July 1992 chest X-ray examination noted atherosclerosis 
of the thoracic aorta.  An ultrasound of the abdominal 
aorta revealed a dilation of the abdominal aorta with 
thrombus formation.

A March 1994 report of ultrasound of the abdomen and aorta 
showed a history of aneurysm diagnosed three years ago.  
There was an abdominal aortic aneurysm present.  The 
doctor listed on the report was R. Moscoso.

The veteran was hospitalized in Inland Valley Regional 
Medical Center in 1996 for bradycardia and tachycardia 
following a syncopal episode.  History of abdominal 
aneurysm was noted as one of the discharge diagnoses. 

An August 1998 letter from I. Campo, M.D., stated that the 
veteran had a pacemaker implanted in January 1996 due to 
cardiac dysrhythmia.  

In March 1999, the veteran filed a claim for several 
disabilities as incurred in service, noting that he was a 
former POW.  One of his disabilities, he claimed, was an 
aneurysm below the heart.  He also submitted a newspaper 
article entitled "Ex-POWs to get more compensation."  

In a May 1999 letter, the veteran stated that his 
abdominal aortic aneurysm was discovered by Dr. Moscoso.  

In September 1999, the veteran was provided multiple VA 
examinations.  On examination of the stomach, the veteran 
reported that he had been told by his private doctor in 
1992 that he had an abdominal aneurysm.  Neither the POW 
protocol examination or the examination of his heart 
referred to his abdominal aortic aneurysm.  
Arteriosclerotic heart disease was noted on both 
examinations.  

The veteran submitted several authorizations for release 
of private medical information to the RO in December 2000.  
The only one for which he claimed treatment for his 
abdominal aortic aneurysm was from Dr. R. Lastimosa.  
Records were obtained from Dr. Lastimosa showing treatment 
beginning in July 1996.  An October 2000 medical 
certificate from Dr. Lastimosa states that the veteran was 
under his medical care since July 1996 for atherosclerotic 
hypertensive heart disease, left ventricular enlargement, 
abdominal aortic aneurysm, normal left ventricular 
function, sick sinus syndrome, and status post permanent 
pacemaker implant.  There is no reference in the 
certificate or in the treatment records to initial onset 
or etiology of the veteran's abdominal aortic aneurysm.


VCAA

The Board notes that during the pendency of this appeal, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the 
VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

In this case, the veteran was informed of the provisions 
of the VCAA in a November 2001 letter to the veteran.  The 
Board finds that he has been provided adequate notice as 
to the evidence needed to substantiate his claim for 
service connection for abdominal aortic aneurysm.  The 
Board concludes the discussions in the March 2000 rating 
decision, statement of the case (SOC) issued in October 
2000, supplemental statement of the case (SSOC) issued in 
August 2002, and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim for abdominal aortic aneurysm and complied with 
the VA's notification requirements.  VA must also inform 
the veteran which evidence VA will seek to provide and 
which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This was 
accomplished in a November 2000 letter to the veteran.  
Moreover, the SOC and SSOC informed him of the evidence 
submitted to or obtained by the RO and considered by the 
RO in its decision.  The Board concludes that VA has 
complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records 
which, although minimal, appear to be complete.  The RO 
has obtained the private medical records for all providers 
identified by the veteran as having provided treatment for 
his abdominal aortic aneurysm.  VA examinations were 
provided the veteran in September 1999, including an 
examination of his heart, a social work survey, and a POW 
protocol examination.  The veteran has not referenced any 
unobtained evidence that might substantiate his claim or 
that might be pertinent to the bases of the denial of the 
claim.  There is sufficient evidence to decide the claim.  
The Board concludes that all reasonable efforts were made 
by the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is 
required. 

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2002).

Where there is a chronic disease shown as such in service 
or within the presumptive period under § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
C.F.R. §§ 3.307, 3.309 (2002).

A disease specific to former POW's listed in 38 C.F.R. § 
3.309(c) (2002), will be considered to have been incurred 
in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during such period of service. 38 C.F.R. § 3.307(a) 
(2002).

If a veteran is:

(1) A former prisoner of war and;

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied: avitaminosis; 
beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite, if it is determined that 
the veteran was interned in climatic conditions consistent 
with the occurrence of frostbite; post- traumatic 
osteoarthritis; irritable bowel syndrome; peptic ulcer 
disease; and peripheral neuropathy (except where directly 
related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had 
experienced localized edema during captivity. 38 C.F.R. § 
3.309(c) (2002).

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
1991 and Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

As an initial matter, the Board notes that it is not 
alleged that the veteran's aortic aneurysm actually 
occurred while he was engaged in combat with the enemy.  
As such, the provisions of 38 U.S.C.A. § 1154(b) regarding 
the evidence required for combat veterans is not for 
application.  Rather, he contends that his aneurysm is 
related to his POW experience.

The Board finds that service connection is not warranted 
for abdominal aortic aneurysm.  There is no evidence of 
abdominal aortic aneurysm in the service medical records.  
On examination at separation from service, abdominal 
aortic aneurysm was not noted, and the veteran denied any 
significant diseases.  The postservice medical records do 
not show abdominal aortic aneurysm during the first 
postservice year.  The records show that the veteran's 
abdominal aortic aneurysm was not discovered until the 
1990s when a July 1992 chest X-ray examination noted 
atherosclerosis of the thoracic aorta and a March 1994 
report of ultrasound of the abdomen and aorta showed that 
there was a history of aneurysm diagnosed three years ago.  
The veteran has reported that his aneurysm was discovered 
in 1992.  This is many years following his active service, 
and there is no medical evidence linking the abdominal 
aortic aneurysm to his active service or any incident of 
service.  Additionally, although he was a POW, abdominal 
aortic aneurysm is not among the diseases listed in 
38 C.F.R. § 3.309 for which former POW's are entitled to a 
presumption of service connection. 

The Board has considered the veteran's statements 
regarding the origin and etiology of his abdominal aortic 
aneurysm; however, this is not competent evidence to show 
that he his abdominal aortic aneurysm was incurred in 
service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2002).  Further, competent medical evidence 
is defined as evidence provided by a person who is 
qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  38 C.F.R 
§ 3.159(a)(2) (2002).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The etiology of the 
veteran's abdominal aortic aneurysm is beyond the range 
and scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the 
veteran possesses the requisite education, training or 
experience to provide competent medical evidence.  As 
noted above, the competent medical evidence of record does 
not show that the veteran had an abdominal aortic aneurysm 
during service or in the first postservice year.  The 
preponderance of the evidence is against the claim for 
service connection for abdominal aortic aneurysm, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for abdominal aortic aneurysm is 
denied.


REMAND

In August 2002, the RO denied service connection for 
numerous disabilities.  In a November 2002 letter, the 
veteran expressed disagreement with the denials of service 
connection for peptic ulcer disease, asthma, sinus 
disorder, defective vision with cataracts, malnutrition, 
malaria, beriberi and dysentery.  As such, the RO is now 
required to send the veteran a statement of the case in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the United States Court of Appeals 
for Veterans Claims ("the Court") has held that where 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  The failure to issue 
a statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In light of the above, the case is remanded for the 
following action:

The RO should send the veteran a 
statement of the case as to the issue 
of service connection for peptic ulcer 
disease, asthma, sinus disorder, 
defective vision with cataracts, 
malnutrition, malaria, beriberi and 
dysentery in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the 
RO should return the claim to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


